Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a golf club head having a channel formed in a body, the channel having an interior surface that partially defines an interior cavity of the body, a weight member slidably engaged with and positioned at least partially within the channel and a plurality of ribs protruding from the body interior surface fixed directly to the channel interior surface, the ribs being oriented in several different directions, with at least one rib tying the channel to a hosel or a skirt, wherein an adjustable shaft connection system includes a shaft sleeve secured by an attachment screw, the shaft sleeve being configured to support a shaft at various positions relative to the club head to vary loft and lie angles, the attachment screw passing through a passageway extending from the hosel through the club head and opening at the sole, the weight member and the shaft connection system being adjustable by a single tool, and wherein adjusting the position of the weight member within the channel produces a max change in the head origin y-axis coordinate that is less than 3mm, a max change in the head origin z-axis coordinate that is less than 1.1 mm and a max change in the head origin x-axis coordinate that is greater than 2 mm. throughout the adjustability range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        14 February 2022